DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 10/14/2022.
Claims 1-20 are pending. Claims 1, 12 and 20 are currently amended.  Claims 1, 12 and 20 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicants’ arguments and amendments, filed 10/14/2022, with respect to 112 Rejections, as indicated in line number 1 of the office action mailed 8/1/2022, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants' arguments and amendments, filed 10/14/2022, with respect to independent claims 1, 12 and 20, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior art of Tsuda as noted below in the rejection of independent claims 1, 12 and 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6-10, 12-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuda (US 2010/0045145 A1).
Regarding independent claim 1, Tsuda discloses a method of marking a packaged surface acoustic wave device (¶¶0001, 0028), the method comprising: 
grinding a back side of a piezoelectric substrate (i.e., “piezoelectric substrate”- ¶0029), the back side being opposite a front side of the piezoelectric substrate on which an interdigital transducer electrode (i.e., “IDT electrodes”- ¶0029) of the surface acoustic wave device is disposed (¶¶0031-0032) (see steps (1)-(10) in Fig. 2); and 
laser marking the piezoelectric substrate thereby forming a marking (i.e., the opening made by the “rough-cut” in step (14)- ¶0034) that extends partially through a thickness of the piezoelectric substrate, since the “rough-cut” forms openings using a laser that partially extends through the piezoelectric substrate (¶0034) (see steps (13)-(14) in Fig. 3).
Regarding claim 3, Tsuda discloses wherein the laser marking includes applying a wavelength of laser light that allows the piezoelectric substrate to maintain structural integrity, since other portions of the piezoelectric substrate remain after forming the openings via the laser such that it is taken that piezoelectric substrate maintains its structural integrity after being exposed to the laser (see step (14) in Fig. 3).
Regarding claim 6, Tsuda discloses wherein the grinding the back side of the piezoelectric substrate includes grinding the back side of the piezoelectric substrate until the thickness of the piezoelectric substrate is 150 µm (¶0031), which anticipates the claimed range of “between 130 micrometers and 220 micrometers”.
Regarding claim 7, Tsuda discloses wherein the piezoelectric substrate includes lithium niobate (¶0018).
Regarding claim 8, Tsuda discloses wherein the piezoelectric substrate 3 includes lithium tantalite (¶0018).
Regarding claim 9, Tsuda discloses the method further comprising forming a structure (i.e., collectively the layers covering the IDT including the “passivation layer” and “cover film”- ¶¶0029 and 0031) supported by the front side of the piezoelectric substrate and defining a cavity (i.e., the space occupied by the IDT within the “packaging structure”) enclosing the interdigital transducer electrode (see steps (1)-(9) in Fig. 2).
Regarding claim 10, Tsuda discloses wherein the structure supported by the front side of the piezoelectric substrate is formed before grinding the back side of the piezoelectric substrate (see steps (1)-(10) in Fig. 2).
Regarding independent claim 12, Tsuda discloses a method of marking a packaged surface acoustic wave device (¶¶0001, 0028), the method comprising: 
forming a packaging structure (i.e., collectively the layers covering the IDT including the “passivation layer” and “cover film”- ¶¶0029 and 0031) on a first surface of a piezoelectric substrate (i.e., “piezoelectric substrate”- ¶0029) on which an interdigital transducer electrode (i.e., “IDT electrodes”- ¶0029) of the surface acoustic wave device is disposed, the packaging structure encapsulating the interdigital transducer electrode in a cavity (i.e., the space occupied by the IDT within the “packaging structure”) (see steps (1)-(9) in Fig. 2): and 
directly marking a second surface of the piezoelectric substrate to form a marked portion (i.e., the opening made by the “rough-cut” in step (14)- ¶0034) extending partially through a thickness of the piezoelectric substrate, since the “rough-cut” forms openings using a laser that partially extends through the piezoelectric substrate (¶0034) (see steps (13)-(14) in Fig. 3).
Regarding claim 13, Tsuda discloses wherein the directly marking the second surface of the piezoelectric substrate includes exposing the marked portion of the second surface of the piezoelectric substrate to laser light (¶0034).
Regarding independent claim 20, Tsuda discloses a method of marking a packaged surface acoustic wave device (¶¶0001, 0028), the method comprising: 
forming a packaging structure (i.e., collectively the layers covering the IDT including the “passivation layer” and “cover film”- ¶¶0029 and 0031) on a first surface of a piezoelectric substrate (i.e., “piezoelectric substrate”- ¶0029) on which an interdigital transducer electrode (i.e., “IDT electrodes”- ¶0029) of the surface acoustic wave device is disposed, the packaging structure encapsulating the interdigital transducer electrode in a cavity (i.e., the space occupied by the IDT within the “packaging structure”) (see steps (1)-(9) in Fig. 2); 
grinding back a second surface of the piezoelectric substrate to form a ground piezoelectric substrate, a total thickness of the ground piezoelectric substrate and the packaging structure is 150 µm (¶0031), which anticipates the claimed range of “being less than 220 micrometers” (¶¶0031-0032) (see steps (9)-(10) in Fig. 2); and 
directly marking the second surface of the ground piezoelectric substrate to form a marked portion (i.e., the opening made by the “rough-cut” in step (14)- ¶0034) of the ground piezoelectric substrate, a depth of the marked portion being less than a thickness of the ground piezoelectric substrate, since the “rough-cut” forms openings using a laser that partially extends through the piezoelectric substrate (¶0034) (see steps (13)-(14) in Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Tsuda.
Regarding claim 2, Tsuda discloses wherein the marking extends a certain depth into the piezoelectric substrate (see step (14) in Fig. 3)
Tsuda does not expressly disclose wherein the depth is less than 1 micron.
However, it would have been obvious to form the depth within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 19, Tsuda discloses wherein the marking extends a certain depth into the piezoelectric substrate (see step (14) in Fig. 3)
Tsuda does not expressly disclose wherein the depth is less than 1 micron.
However, it would have been obvious to form the depth within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Birrell et al. (US 2008/0139075 A1, hereinafter “Birrell”).
Regarding claim 4, Tsuda does not expressly disclose wherein the laser marking includes using a deep ultraviolet laser.
Birrell discloses a method comprising utilizing a laser which is a deep ultraviolet laser and with a wavelength of 266 nanometers (¶0093).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsuda such that wherein the laser marking includes using a deep ultraviolet laser and with a wavelength of 266 nanometers as taught by Birrell for the purpose of utilizing a suitable and well-known type of laser and associated wavelength/type of light which is suitable for material removal (Birrell ¶0093).
Regarding claim 5, Tsuda does not expressly disclose wherein the laser marking includes using a laser with a wavelength of 266 nanometers.
Birrell discloses a method comprising utilizing a laser which is a deep ultraviolet laser and with a wavelength of 266 nanometers (¶0093).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsuda such that wherein the laser marking includes using a deep ultraviolet laser and with a wavelength of 266 nanometers as taught by Birrell for the purpose of utilizing a suitable and well-known type of laser and associated wavelength/type of light which is suitable for material removal (Birrell ¶0093).
Regarding claim 14, Tsuda does not expressly disclose wherein the laser light includes deep ultraviolet light.
Birrell discloses a method comprising utilizing a laser light wherein the laser light includes deep ultraviolet light and has a wavelength of 266 nanometers (¶0093).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsuda such that wherein the laser light includes deep ultraviolet light and has a wavelength of 266 nanometers as taught by Birrell for the purpose of utilizing a suitable and well-known type of laser light and associated wavelength/type of light which is suitable for material removal (Birrell ¶0093).
Regarding claim 15, Tsuda does not expressly disclose wherein the laser light has a wavelength of 266 nanometers.
Birrell discloses a method comprising utilizing a laser light wherein the laser light includes deep ultraviolet light and has a wavelength of 266 nanometers (¶0093).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsuda such that wherein the laser light includes deep ultraviolet light and has a wavelength of 266 nanometers as taught by Birrell for the purpose of utilizing a suitable and well-known type of laser light and associated wavelength/type of light which is suitable for material removal (Birrell ¶0093).
Claims 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda in view of Yagi et al. (US 2005/0151909 A1, hereinafter “Yagi”).
Regarding claim 11, Tsuda discloses wherein forming the structure supported by the front side of the piezoelectric substrate includes forming the structure from an electrically insulating material such as silicon nitride or silicon oxide (¶0029).
Tsuda does not expressly disclose wherein forming the structure includes forming a photosensitive resin buffer coat.
 Yagi discloses a method comprising forming a structure 26, 27 from an electrically insulating material such as a photosensitive resin, which includes a phenol resin, silicon nitride, or silicon oxide (¶0048).
 In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsuda such that wherein forming the structure includes forming a photosensitive resin, which includes a phenol resin, as taught by Yagi for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically utilizing a suitable and well-known type of electrically insulating material for the structure. The combined teachings of Tsuda and Yagi would disclose the claimed “photosensitive resin buffer coat”, since in Tsuda the structure coats and acts a physical buffer relative to adjacent structural elements in the overall device.
Regarding claim 16, Tsuda discloses wherein the forming a packaging structure includes forming a layer of electrically insulating material, such as silicon nitride or silicon oxide (¶0029), and patterning the layer of electrically insulating material (¶¶0029-0030) (see steps (2)-(6) in Fig. 2).
Tsuda does not expressly disclose wherein the electrically insulating material is a photosensitive resin.
 Yagi discloses a method comprising forming a structure 26, 27 from an electrically insulating material such as a photosensitive resin, which includes a phenol resin, silicon nitride, or silicon oxide (¶0048).
 In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tsuda such that wherein the electrically insulating material is a photosensitive resin, which includes a phenol resin, as taught by Yagi for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically utilizing a suitable and well-known type of electrically insulating material for the structure. 
Regarding claim 17, the combined teachings, particularly Yagi discloses wherein the photosensitive resin includes a phenol resin (¶0048).
Regarding claim 18, the combined teachings, particularly Tsuda discloses wherein the forming a packaging structure includes forming a conductive terminal (i.e., “wiring electrodes” and the associated conductive elements on top of the “wiring electrodes”- ¶¶0029-0031) extending partially through the layer of photosensitive resin (see steps (1)-(9) of Fig. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895